Exhibit 10.1

 

December 6, 2013

 

PERSONAL AND CONFIDENTIAL

 

BY EMAIL (brobb@shilepsky.com)

 

Julie A. Gerschick

c/o Barbara A. Robb

Shilepsky Hartley Robb Casey Michon

155 Seaport Boulevard, 11th Floor

Boston, MA 02210-2698

 

Re:                             Resignation Agreement

 

Dear Julie:

 

This letter is an agreement (the “Agreement”) between you and each of Brookline
Bancorp, Inc. (the “Company”), Brookline Bank, First Ipswich Bank, and Bank
Rhode Island (together, the “Banks”).  The purpose of this Agreement is to
establish an amicable arrangement concerning your resignation from the Company
and the Banks, your continued provision of services to the Company and the Banks
until your resignation, mutual releases of legal claims and the provision of
severance pay and related benefits to you.

 

You acknowledge that you are entering into this Agreement knowingly and
voluntarily.  It is customary in employment separation agreements for the
departing employee to release the employer from any possible claims, even if the
employer believes, as is the case here, that no such claims exist.  By proposing
and entering into this Agreement, the Company and the Banks are not admitting in
any way that any of them violated any legal obligation that was owed to you.

 

With those understandings, you, the Company and the Banks agree as follows:

 

1.                                      Continued Employment and Resignation

 

(a)                                 Resignation Date.  You are resigning from
employment with the Company effective on December 31, 2013 (the “Resignation
Date”).  You further confirm that you will resign from any and all other
positions that you hold with the Company as an officer, director or otherwise or
with any affiliate of the Company, including without limitation any position at
any of the Banks, effective on the Resignation Date.

 

--------------------------------------------------------------------------------


 

(b)                                 Continued Employment.  During the period
until the Resignation Date, you shall use your best efforts to perform your job
responsibilities for the Company and the Banks.  Those job responsibilities may
include providing transitional services in anticipation of your departure. 
During such period, you shall confer with senior management of the Company
concerning any business decisions that would reasonably be expected to have any
significant effect on the Company or any of the Banks beyond the Resignation
Date.

 

(c)                                  Pay and Benefits.  The Company shall
continue your salary and employee benefits at their current level effective to
and including the Resignation Date.  You will be entitled to pay for any
vacation time that is accrued but unused as of the Resignation Date.  Your
rights with respect to Company stock will continue to be governed by and subject
to the 2011 Restricted Stock Plan, the Performance Based Restricted Stock Awards
bearing “Dates of Grant” of November 14, 2011 and July 29, 2013, and the Time
Based Restricted Stock Awards bearing “Dates of Grant” of November 14, 2011 and
July 29, 2013 (the “Equity Documents”).  The Company shall also reimburse you
for any unreimbursed business expenses, subject to and in accordance with the
Company’s historical employee business expense reimbursement practices.

 

(d)                                 2013 Bonus.  On January 3, 2014, the Company
shall pay you your 2013 Bonus in the amount of $115,600, less tax-related
deductions and withholdings applicable to a bonus payment.  Such payment shall
be made by direct deposit.

 

2.                                      Severance Benefits

 

(a)                                 Severance Pay.  On January 3, 2014, in
recognition of services performed and the terms of this Agreement, the Company
shall pay you severance pay (“Severance Pay”) in a lump sum in the amount of
$615,250, less tax-related deductions and withholdings applicable to lump sum
payments of severance pay.  Such payment shall be made by direct deposit.

 

(b)                                 Health Benefits.  If you elect COBRA
continuation coverage, the Company shall pay the same portion of premiums that
it pays for active employees from time to time for the same level of group
medical, dental, and vision coverage as in effect on the Resignation Date until
the earliest of the following:  (i)  June 30, 2015; (ii) your eligibility for
group medical care coverage through other employment that you obtain; or
(iii) the end of your eligibility under COBRA for continuation coverage for
medical and dental and vision care.  As a condition of the Company’s obligation
to make such premium contributions, you will be responsible for paying the
remaining portion of the premiums for such coverage to the same extent as if you
remained employed and in a timely manner.  You shall pay such remaining portion
either to the Company or as otherwise directed by the Company.  If you do not do
so in a timely manner, the Company shall have no obligation to make premium
contributions.  You agree to notify the Company promptly if you become eligible
for group medical care coverage through another employer of you.  You also agree
to respond promptly and fully to any reasonable requests for information by the
Company concerning your eligibility for such coverage.  Notwithstanding the
foregoing, if the Company determines at any time that its payments pursuant to
this paragraph may be taxable income to you, it may convert such payments to
payroll payments directly to you on the Company’s regular payroll dates, which
shall be subject to tax-related deductions and withholdings.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Tax Treatment.  The Company shall make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith
determines that it is required to make such deductions, withholdings and tax
reports.  Payments under this Agreement shall be in amounts net of any such
deductions or withholdings.  Nothing in this Agreement shall be construed to
require the Company to make any payments to compensate you for any adverse tax
effect associated with any payments or benefits or for any deduction or
withholding from any payment or benefit.

 

3.                                      Return of Property

 

On or before the Resignation Date, you shall return to the Company all Company
property, including, without limitation, computer equipment, smart phones,
tablet computers, software, keys and access cards, credit cards, files and any
documents (including computerized data and any copies made of any computerized
data or software) containing information concerning the Company, its business or
its business relationships. You also commit to deleting and finally purging any
duplicates of files or documents that may contain Company information from any
computer or other device that remains your property after the Resignation Date. 
In the event that you discover that you continue to retain any such property,
you shall return it to the Company immediately.  For its part, the Company will
cooperate with you in a reasonable and good faith manner to return to you any
electronic documents of a personal nature that are present on any Company
device, equipment or system and to transfer back to you the mobile telephone
number that you brought with you to the Company when hired and that has been
assigned to the mobile telephone that you used for Company business.

 

4.                                      Confidential Information

 

You understand and agree that you have been employed in a position of confidence
and trust and have had access to information concerning the Company and the
Banks that the Company and the Banks treat as confidential and the disclosure of
which could negatively affect the Company’s or the Banks’ interests
(“Confidential Information”).  Confidential Information includes, without
limitation, confidential financial information; business forecasts; inventions;
improvements and other intellectual property; trade secrets; know-how;
confidential software; marketing or sales information or plans; customer lists;
and business plans, prospects and opportunities.  You agree that you shall not
use or disclose any Confidential Information at any time without the written
consent of the Company.

 

5.                                      Releases of Claims

 

(a)                                 Your Release of Claims.  In consideration
for, among other terms, the Severance Pay, to which you acknowledge you would
otherwise not be entitled, you voluntarily release and forever discharge the
Company, the Banks and any other affiliated and related entities, the
predecessors, successors and assigns of the Company and all affiliated and
related entities, the employee benefit plans of the Company and all affiliated
and related entities, all fiduciaries of such plans, and the current and former
officers, directors, shareholders, employees, attorneys, accountants and agents
of each of the foregoing in their official and personal capacities (collectively
referred to as the “Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when you sign this

 

3

--------------------------------------------------------------------------------


 

Agreement, you have, ever had, now claim to have or ever claimed to have had
against any or all of the Releasees.  This release includes, without limitation,
all Claims:

 

·                  relating to your employment by and resignation from
employment with the Company and from all offices that you have held with the
Company and the Banks;

·                  of wrongful discharge or violation of public policy;

·                  of breach of contract;

·                  of defamation or other torts;

·                  of retaliation or discrimination under federal, state or
local law (including, without limitation, Claims of discrimination or
retaliation under the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and Title VII of the Civil Rights Act of 1964);

·                  under any other federal or state statute;

·                  for wages, bonuses, incentive compensation, commissions,
stock, stock options, vacation pay or any other compensation or benefits, either
under the Massachusetts Wage Act, M.G.L. c. 149, § 148-150C, or otherwise; and

·                  for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees;

 

provided, however, that this release shall not affect or waive your rights under
this Agreement.  This Agreement and release also shall not affect or waive your
rights to defense, indemnification and/or contribution under common law,
applicable statutes, the Company’s by-laws, any other corporate organizational
documents or any Company insurance policy (which you are fully reserving).  This
Agreement also shall not affect your rights under the Company’s
Section 401(k) plan and/or under the Equity Documents.

 

You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by this Agreement.  As a material inducement to
the Company to enter into this Agreement, you represent that you have not
assigned any Claim to any third party.

 

(b)                                 Release of the Company’s Claims.  In
consideration for, among other terms, your release of Claims pursuant to the
preceding subsection, the Company and the Banks voluntarily release and forever
discharge you generally from all Claims that, as of the date when the Company
and the Banks sign this Agreement, the Company and the Banks have, ever had, now
claim to have or ever claimed to have had against you, including, without
limitation, all Claims relating to your employment by and termination of
employment with the Company; provided that this release shall not affect or
waive the rights of the Company or any of the Banks under this Agreement; and
provided further that neither the Company nor any of the Banks releases you from
any civil Claim that is based on conduct that also satisfies the elements of a
criminal offense (“Excepted Claim”).  The Company and the Banks represent that
their officers with knowledge of the proposal of this Agreement have no
knowledge or reason to believe that the Company has any Excepted Claim against
you.  If any Releasee hereafter initiates any form of litigation against you
based on any Claim that arose before the Company and the Banks signed this
Agreement, your release of that Releasee pursuant to the preceding subsection
shall be of no further force or effect; provided that this shall not affect your
release of other Releasees.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Further Mutual Release.  As a condition to
the Company’s obligation to pay the Severance Pay, you shall execute a Mutual
Release Agreement in the form of Exhibit A no later than January 2, 2014 (the
“Mutual Release Agreement”).  Promptly after you execute and deliver to the
Company’s counsel, Robert M. Hale (rhale@goodwinprocter.com), an executed Mutual
Release Agreement, the Company and the Banks shall execute the Mutual Release
Agreement.

 

6.                                      Nondisparagement

 

You agree not to make any disparaging statements concerning the Company or any
of its affiliates or current or former officers, directors, shareholders,
employees or agents.  The Company agrees that during their respective periods of
employment with the Company, the Company’s current Executive Officers shall not
make any disparaging statements concerning you.  The Company shall direct the
members of its Board of Directors not to make any disparaging statements about
you during their respective periods of membership on the Board.  These
nondisparagement obligations shall not apply to truthful testimony in any legal
proceeding.

 

7.                                      Transitional Services

 

You agree to provide up to ten (10) hours of transitional services to the
Company during the one year period immediately following the Resignation Date at
any reasonable times requested by the Company; provided that the Company shall
not require you to provide any such services at any times that would
unreasonably interfere with your search for employment or with any subsequent
employment or other business obligations.

 

8.                                      Future Cooperation

 

You agree to cooperate reasonably with the Company and all of its affiliates
(including its and their outside counsel) in connection with (i) the
contemplation, prosecution and defense of all phases of existing, past and
future litigation about which the Company believes you may have knowledge or
information; and (ii) responding to requests for information from regulatory
agencies or other governmental authorities (together “Cooperation Services”). 
You further agree to make yourself available to provide Cooperation Services at
mutually convenient times during and outside of regular business hours as
reasonably deemed necessary by the Company’s counsel.  The Company shall not
utilize this Section 8 to require you to make yourself available to an extent
that would unreasonably interfere with employment or business responsibilities
that you may have.  Cooperation Services include, without limitation, appearing
without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company or an affiliate calls you as a witness.  The
Company shall reimburse you for any reasonable expenses that you incur due to
your performance of Cooperation Services, after receipt of appropriate
documentation consistent with the Company’s historical business expense
reimbursement practices.  Further, in the event that you reasonably determine
that there is a potential or actual conflict between you and the Company and/or
the Banks that makes it reasonably necessary for you to retain personal counsel
to provide legal advice and assistance to you in connection with your
performance of Cooperation Services, the Company shall pay for all reasonable
attorneys’ fees and costs that you incur for the retention of such personal
counsel of your choosing due to your performance of Cooperation Services
(“Cooperation Services Attorneys’ Fees”).  In

 

5

--------------------------------------------------------------------------------


 

addition,  the Company shall pay you at the rate of $350 per hour (the
“Cooperation Services Fee”) for any time spent performing requested Cooperation
Services during 2014 that exceeds twenty-five (25) hours and for any time spent
performing requested Cooperation Services after December 31, 2014; provided that
(i) the Company shall not be obligated to pay you the Cooperation Services Fee
or pay Cooperation Services Attorneys’ Fees for any time spent testifying in any
proceeding or in related waiting time; and (ii) if you invoke your right to have
the Company pay Cooperation Services Attorneys’ Fees with respect to Cooperation
Services for which you are entitled to a Cooperation Services Fee and the
Company does not obtain reimbursement for such Cooperation Services Attorneys’
Fees under a liability insurance policy, the Cooperation Services Fee with
respect to the first fifty (50) hours of such Cooperation Services shall be
reduced to $250 per hour.

 

9.                                      Other Provisions

 

(a)                                 Termination of Payments.  If you engage in a
material breach of any of your obligations under this Agreement before payments
pursuant to Sections 1(d) and 2 are due to be made to you or for your benefit,
the Company shall have the right to terminate any such payments.  The
termination of such payments in the event of your material breach will not
affect your continuing obligations under this Agreement.  Any decision by the
Company not to exercise its right to terminate any such payments shall not
affect the Company’s rights arising from any such material breach.  If the
Company terminates any such payments and you prevail in litigation concerning
whether there was a material breach that permitted such nonpayment, you shall be
entitled to recover your reasonable attorney’s fees and costs incurred in
litigation of such a breach of contract claim.

 

(b)                                 Absence of Reliance.  In signing this
Agreement, you are not relying upon any promises or representations made by
anyone at or on behalf of the Company.

 

(c)                                  Enforceability.  If any portion or
provision of this Agreement (including, without limitation, any portion or
provision of any section of this Agreement) shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

(d)                                 Waiver.  No waiver of any provision of this
Agreement shall be effective unless made in writing and signed by the waiving
party.  The failure of a party to require the performance of any term or
obligation of this Agreement, or the waiver by a party of any breach of this
Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

 

(e)                                  Jurisdiction.  You, the Company and the
Banks hereby agree that the Superior Court of the Commonwealth of Massachusetts
and the United States District Court for the District of Massachusetts shall
have the exclusive jurisdiction to consider any matters related to this
Agreement, including without limitation any claim of a violation of this
Agreement.  With

 

6

--------------------------------------------------------------------------------


 

respect to any such court action, you submit to the jurisdiction of such courts
and you acknowledge that venue in such courts is proper.

 

(f)                                   Governing Law; Interpretation.  This
Agreement shall be interpreted and enforced under the laws of the Commonwealth
of Massachusetts, without regard to conflict of law principles.  In the event of
any dispute, this Agreement is intended by the parties to be construed as a
whole, to be interpreted in accordance with its fair meaning, and not to be
construed strictly for or against either you or the Company or the “drafter” of
all or any portion of this Agreement.

 

(g)                                  Entire Agreement.  With the exception of
the Equity Documents, this Agreement constitutes the entire agreement between
you and the Company or any of the Banks.  This Agreement supersedes any previous
agreements or understandings between you and the Company or any of the Banks,
except the Equity Documents and any other obligations specifically preserved in
this Agreement.

 

(h)                                 Time for Consideration; Effective Date.  In
signing this Agreement, you acknowledge that you were given the opportunity to
consider this Agreement for twenty-one (21) days.  In signing this Agreement,
you acknowledge that you have knowingly and voluntarily entered into this
Agreement.  To accept this Agreement, you must return a signed original or a
signed PDF copy of this Agreement so that it is received by the Company’s
attorney in this matter, Robert Hale of Goodwin Procter LLP
(rhale@goodwinprocter.com).  For the period of seven (7) days from the date when
you sign this Agreement, you have the right to revoke this Agreement by written
notice to Mr. Hale.  For such a revocation to be effective, it must be delivered
so that it is received by Mr. Hale at or before the expiration of the seven
(7) day revocation period.  This Agreement shall not become effective or
enforceable during the revocation period.  This Agreement shall become effective
on the first business day following the expiration of the revocation period (the
“Effective Date”).

 

(i)                                     Counterparts.  This Agreement may be
executed in separate counterparts.  When all counterparts are signed, they shall
be treated together as one and the same document.

 

(j)                                    Payments in the Event of Death.  All
payments made to you under this Agreement shall be paid to your spouse in the
event that you become deceased before all such payments have been made to you,
or to your children in the event both you and your spouse are deceased before
all such payments have been made.

 

(k)                                 Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to assume and agree to perform this Agreement to the same extent that the
Company would be required to perform it if no succession had taken place.

 

[The remainder of this page is intentionally blank.]

 

7

--------------------------------------------------------------------------------


 

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original or a PDF copy of this letter within the time period
set forth above.

 

Very truly yours,

 

BROOKLINE BANCORP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael W. McCurdy

 

12/6/13

 

Michael W. McCurdy

 

Date

 

General Counsel and Secretary

 

 

 

 

 

 

 

 

BROOKLINE BANK

 

 

 

 

 

 

 

 

By:

/s/ Michael W. McCurdy

 

12/6/13

 

Michael W. McCurdy

 

Date

 

General Counsel

 

 

 

 

 

 

 

 

FIRST IPSWICH BANK

 

 

 

 

 

 

 

 

By:

/s/ Michael W. McCurdy

 

12/6/13

 

Michael W. McCurdy

 

Date

 

General Counsel

 

 

 

 

 

 

 

 

BANK RHODE ISLAND

 

 

 

 

 

 

 

 

By:

/s/ Michael W. McCurdy

 

12/6/13

 

Michael W. McCurdy

 

Date

 

General Counsel

 

 

 

You are advised to consult with an attorney before signing this Agreement. This
is a legal document.  Your signature will commit you to its terms.  By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.

 

 

/s/ Julie A. Gerschick

 

12.6.13

Julie A. Gerschick

 

Date

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MUTUAL RELEASE AGREEMENT

 

This Mutual Release Agreement (the “Agreement”) is entered into between Julie A.
Gerschick (“you”) and each of Brookline Bancorp, Inc. (the “Company”), Brookline
Bank, First Ipswich Bank and Bank Rhode Island (together, the “Banks”).  The
parties knowingly and voluntarily enter into this Agreement pursuant to
Section 5(c) of the Resignation Agreement set forth in the letter agreement
between you and both the Company and the Banks (the “Resignation Agreement”).

 

Pursuant to the Resignation Agreement and in consideration of the mutual
promises below, you, the Company and the Banks agree as follows:

 

1.                                      Your Release of Claims.  You voluntarily
release and forever discharge the Company, the Banks and any other affiliated
and related entities, the predecessors, successors and assigns of the Company
and all affiliated and related entities, the employee benefit plans of the
Company and all affiliated and related entities, all fiduciaries of such plans,
and the current and former officers, directors, shareholders, employees,
attorneys, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damages and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when you sign this Agreement,
you have, ever had, now claim to have or ever claimed to have had against any or
all of the Releasees.  This release includes, without limitation, all Claims:

 

·                  relating to your employment by and resignation from
employment with the Company and from all offices that you have held with the
Company and the Banks;

·                  of wrongful discharge or violation of public policy;

·                  of breach of contract;

·                  of defamation or other torts;

·                  of retaliation or discrimination under federal, state or
local law (including, without limitation, Claims of discrimination or
retaliation under the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and Title VII of the Civil Rights Act of 1964);

·                  under any other federal or state statute;

·                  for wages, bonuses, incentive compensation, commissions,
stock, stock options, vacation pay or any other compensation or benefits, either
under the Massachusetts Wage Act, M.G.L. c. 149, § 148-150C, or otherwise; and

·                  for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees;

 

provided, however, that this release shall not affect or waive your rights under
the Resignation Agreement.  This Agreement and release also shall not affect or
waive your rights to defense, indemnification and/or contribution under common
law, applicable statutes, the Company’s by-laws, any other corporate
organizational documents or any Company insurance policy (which you are fully
reserving).  This Agreement also shall not affect your rights under the
Company’s

 

9

--------------------------------------------------------------------------------


 

Section 401(k) plan and/or under the Equity Documents, as defined in the
Resignation Agreement.

 

You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by this Agreement.  As a material inducement to
the Company to enter into this Agreement, you represent that you have not
assigned any Claim to any third party.

 

2.                                      Release of the Company’s Claims.  The
Company and the Banks voluntarily release and forever discharge you generally
from all Claims that, as of the date when the Company and the Banks sign this
Agreement, the Company and the Banks have, ever had, now claim to have or ever
claimed to have had against you, including, without limitation, all Claims
relating to your employment by and termination of employment with the Company;
provided that this release shall not affect or waive the rights of the Company
or any of the Banks under the Resignation Agreement; and provided further that
neither the Company nor any of the Banks releases you from any civil Claim that
is based on conduct that also satisfies the elements of a criminal offense
(“Excepted Claim”).  If any Releasee hereafter initiates any form of litigation
against you based on any Claim that arose before the Company and the Banks
signed this Agreement, your release of that Releasee pursuant to Section 1 shall
be of no further force or effect; provided that this shall not affect your
release of other Releasees.

 

3.                                      Counterparts.  This Agreement may be
executed in separate counterparts.  When all counterparts are signed, they shall
be treated together as one and the same document.

 

[The remainder of this page is intentionally blank.]

 

10

--------------------------------------------------------------------------------


 

So agreed by the parties:

 

 

BROOKLINE BANCORP, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Michael W. McCurdy

 

Date

 

General Counsel and Secretary

 

 

 

 

 

 

 

 

BROOKLINE BANK

 

 

 

 

 

 

 

 

By:

 

 

 

 

Michael W. McCurdy

 

Date

 

General Counsel

 

 

 

 

 

 

 

 

FIRST IPSWICH BANK

 

 

 

 

 

 

 

 

By:

 

 

 

 

Michael W. McCurdy

 

Date

 

General Counsel

 

 

 

 

 

 

 

 

BANK RHODE ISLAND

 

 

 

 

 

 

 

 

By:

 

 

 

 

Michael W. McCurdy

 

Date

 

General Counsel

 

 

 

 

 

 

 

 

 

 

 

Julie A. Gerschick

 

Date

 

11

--------------------------------------------------------------------------------